Citation Nr: 1139305	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter is on appeal from a January 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2010, the Board remanded the matter for additional development.  It is now ready for disposition.

This appeal initially included the issues of entitlement to service connection coronary artery disease and a low back disability.  A final decision was rendered on these issues by the Board in April 2010.

The Veteran testified before the undersigned Veterans Law Judge in November 2007.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's hypertension was not shown during active duty or within one year of active duty service or for many years thereafter; and, the competent and credible evidence fails to establish an etiological relationship between the Veteran's hypertension and his active service, to include any service connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed related to service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2003 and April 2008 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The April 2008 letter, which provided the Veteran with notice of the Dingess requirements, was not sent prior to the initial unfavorable decision on the claim by the RO.  

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was most recently readjudicated in an August 2011 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted medical literature discussing the relationship between PTSD and physical disorders as well as lay/personal statements.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the submitted medical literature, the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in April 2008 and April 2010 for further development.  Specifically, in the April 2008 Remand, the Board instructed the RO to provide the Veteran with notice on how to establish service connection on a secondary basis, to obtain any VA treatment records since September June 2007 and, as relevant here, provide the Veteran with a VA examination.

While this claim had to be again remanded in April 2010 in order to ensure compliance, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO acquired the Veteran's VA treatment records and sent the required notice letter to the Veteran in April 2008.  Next, after this development was completed, the Veteran underwent a VA examination in May 2010 which, as mentioned above, the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the April 2008 and April 2010 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Hypertension is a disorder that is presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In September 2003, he submitted a claim seeking entitlement to service connection for hypertension, in addition to a number of other disorders.  It is his primary contention that his hypertension has been caused or aggravated by his service connected PTSD.  However, after reviewing the evidence of record, service connection is not warranted on this basis.  

First, and foremost, the Board places significant probative value on a May 2010 VA examination undertaken specifically to address this issue on appeal.  The Veteran reported that he has been diagnosed with coronary artery disease and hypertension since 2000.  He has taken hypertension medication since that time.  After the physical examination, the VA examiner diagnosed hypertension.  The examiner provided the opinion that it was less likely as not that the Veteran's hypertension was caused by his service-connected PTSD, and additionally stated that his PTSD did not aggravate his hypertension beyond the natural progression of the disorder.  

In providing this opinion, the VA examiner reflected that medical literature in peer-reviewed published journals state that obesity is one of the rising risk factors for hypertension.  Other factors of hypertension, the examiner noted, included age, race, heredity, smoking, and high sodium intake.  In this case, the Veteran had a history of obesity since the 1970's.  His medical records indicated that he weighed 326 pounds and had a Body Mass Index (BMI) of 48 at the time he was originally diagnosed with hypertension.  He currently weighed 350 pounds.  The examiner also noted that the Veteran has a 20 year history of smoking one pack of cigarettes per day.  

In support of his claim, the Veteran has submitted a number of various journal articles suggesting a link between stress and hypertension.  This evidence includes an article from the National Center for PTSD, which he submitted in July 2005, indicating that a "considerable amount of research has found that trauma has negative effects on physical health."  The article continued that "a number of studies have found an association between PTSD and poor cardiovascular health."  The Veteran has also submitted an abstract from January 2008 indicating that anxiety-prone dispositions "appear to be a robust and independent risk factor of [myocardial infarction] among older men."  A second abstract from January 2007 also indicated a possible correlation between PTSD and coronary artery disease, although it acknowledged that no prospective studies have evaluated whether PTSD actually causes an increase risk of that disorder.  

None of these articles are of sufficient probative value so as to outweigh the VA examiner's opinion.  In fact, in her report, the examiner acknowledged that these studies exist, but that "they have been limited in scope due to the difficulty in quantifying the degree of atherosclerosis."  While there have been many "correlations" and "associations" between the two disorders in these studies, the examiner explained that it is "known that essential hypertension has not been directly related to anxiety or neurosis."  The examiner also pointed out that stress transiently elevates blood pressure in all individuals through a "fight or flight" response, but this was a "normal response to catecholamine release."  

The articles submitted here are consistent with the VA examiner's comment that they suggest "correlations" and "associations" between PTSD and hypertension.  Specifically, the article submitted in June 2005 acknowledged that existing research "has not been able to determine conclusively that PTSD causes poor health."  The January 2008 article merely concludes that people with anxiety-prone dispositions appear to be a robust and independent risk factor of physical health problems.  Finally, the January 2007 article concluded only that PTSD symptoms may cause increased physical symptoms in older men.  In each case, these conclusions merely suggest a possible link between PTSD and physical disorders.  They do not provide evidence as to whether it is at least as likely as not that the PTSD has caused the Veteran's hypertension.  Therefore, when compared to the probative value of the VA examiner's opinion, these articles carry less evidentiary weight.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (service connection may not be based on resort to speculation or remote possibility).  

The evidence also includes an opinion provided by a VA physician from July 2009 regarding a claim for coronary artery disease.  The physician opined (albeit unclearly) that the Veteran's coronary artery disease was aggravated by his PTSD.  No such opinion was made with regard to the Veteran's hypertension.  However, as discussed, the May 2010 VA opinion clearly addresses the question of whether the Veteran's PTSD caused or aggravated his hypertension.

The Board has also considered the statements made by the Veteran relating his hypertension to his service-connected PTSD.  In doing so, it must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Federal Circuit also recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between military service and a claimed condition under 38 U.S.C.A. § 5103A(d)(2)(B).  

In this case, however, the Veteran appellant is not competent to provide testimony regarding the etiology of his hypertension. Jandreau, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hypertension is not a disorder that is diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension are found to lack competency and therefore credibility and probative value.

Therefore, given the probative value of the VA examiner's opinion in May 2010, the Board concludes that the preponderance of the evidence is against the entitlement to service connection for hypertension as due to his service-connected PTSD.  

Next, although it is the Veteran's primary argument that his hypertension was due to his service-connected PTSD, the Board will consider whether the theory of entitlement to service for hypertension on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses related to hypertension while on active duty. Importantly, no such disorder was observed during his separation physical examination in July 1975.  The post-service evidence also does not reflect a diagnosis hypertension until approximately September 2000, which is approximately 25 years after he left active duty.  Subsequent treatment notes, such as one in October 2001, indicate that he was diagnosed with hypertension "recently" and renders it unlikely that evidence has been overlooked.  Therefore, the competent evidence does not indicate the onset of hypertension in service or a continuity of hypertension symptoms since active duty.  The Veteran does not argue the contrary.

As an additional matter, as the first indication of hypertension occurred approximately 25 years after active duty service, the evidence does not indicate the presence of hypertension within one year of active duty. Therefore, service connection on a presumptive basis is also not for application. See 38 C.F.R. § 3.307, 3.309 (2011).
Next, service connection may be granted when the evidence establishes a causal relationship between the Veteran's hypertension and his active duty service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty.  First, as was explained above, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, objective evidence of record does not establish a medical relationship between the Veteran's hypertension and any established event in service.

Finally, to the extent that he has asserted that it is also due to his active duty service, the Board again reiterates that the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  Jandreau, 492 F.3d at 1377.  Because hypertension is not a disorder that is diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension are found to lack competency and therefore credibility and probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied to this extent.


ORDER

Service connection for hypertension, to include as secondary to PTSD, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


